DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/143,305 filed on 9/26/18 is a CON of 15/973,406 05/07/2018 which is a CIP of PCT/US17/31721 05/09/2017 which claims benefit of 62/333,589 05/09/2016 and claims benefit of 62/350,672 06/15/2016 and claims benefit of 62/412,843 10/26/2016 and claims benefit of 62/427,141 11/28/2016 and said 15/973,406 05/07/2018 claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017. This application 16/143,305 is a CON of PCT/US18/45036 08/02/2018 which is a CON of 15/973,406 05/07/2018 and claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/540,513 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017. This application 16/143,305 claims benefit of 62/583,487 11/08/2017.
Response to Amendment
This office action is in response to the amendments submitted on 2/18/2021, wherein claims 1, 3-12, 14-18, and 20 are pending and ready for examination. Claims 2, 13, 19 have been canceled. No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0011278 A1, Brown et al, hereinafter referenced as Brown, in view of US 2014/0279574 A1, Gettings et al, hereinafter referenced as Gettings


As to independent claim 1, Brown teaches “A monitoring system for data collection in an industrial environment, the system comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points operationally coupled to at least one industrial component in at least one of an industrial boiler system or industrial pipeline system;” ([abstract] a monitoring system of an industrial system. Moreover, fig 2 wherein item 220 “data input” reads on “a data collector communicatively coupled to a plurality of input channels”, wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an 
“a data storage structured to store a library of stored noise patterns associated with operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] “baseline data stored in the memory”, “baseline”, “baseline signal”, reads on “library”. Due to a wide range of possible noise events take place such as, for example in [0033-0035] “change in noise signature,” wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] “acoustic patterns”. [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.) 
Brown teaches storing noise pattern/signature as in [0025-0027], [0033], [0051], [0094] and claim 2, 6, and 8. Moreover, fig 2 and claim 9, wherein an external input is applied, and dig 8, wherein the noise pattern/ signature is determined.
Brown is silent in regards to “wherein the library of stored noise pattern is from a noise pattern data market.” 
data on a market value”, [0014] and [0079-0080] “historical market value”. Moreover, [0066] [0038] wherein the noise to be determined out of the collected data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known method of incorporating a set of global data/ market data to the collected data of Gettings to the teaching of Brown, wherein the external data of fig 2 of Brown to incorporate the market data related to the same type of measurements in order to provide a quality outcome (Gettings [0014-0015]). Moreover, both teachings are drawn to data collection via measurements, wherein the noise is one of parameters to be processed via computerized system in order to obtain the desired data of the measurements, yet Gettings applies the use of global data/ data market  which increases the feasibility and the quality of the process, thus incorporating the aspect of the global related market data corresponding to the measurement type would increase the feasibility and the quality of Brwon’s teaching and improve its analytical outcome. 
“a data acquisition circuit structured to interpret a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (fig 1-2, the data is fed from the detector/sensors to the data input, external input and then memory, such elements individually or in  combination reads on “data acquisition circuit” and wherein such circuit is coupled to a detection unit wherein data to be determined and detected and events to be diagnosed [0034-0041] and fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors are Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.) 
“and a data analysis circuit structured to: analyze the collected data; determine a measured noise pattern for the at least one industrial component; compare the measured noise pattern to the library of stored noise patterns to identify a changed condition of the at least one industrial component.” (fig 8 and [0093-0094] and claims 1-3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] “detect the change in the noise signature”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system includes boilers and pipes. Also see [0030-0041]. Furthermore, [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.)

As to claim 3, Brown as modified teaches “wherein the library of stored noise patterns comprises a plurality of noise patterns corresponding to a plurality of associated states of the at least one industrial component.” (fig 8, “separate acoustic patterns associated with vortices from background noise”; “calculate flow rate based on acoustic patterns and process noise signature based on background noise”, see [0093-0094] wherein the type of signature such as fouling or corrosion in an industrial process is determined as in [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”. Also see [0033-0035] a plurality of associated states”.)

As to claim 4, Brown as modified teaches “wherein the data analysis circuit further comprises at least one of a rule-based expert system or a model-based expert system to identify changes in noise pattern.” ([0051-0052] “equipment 304 can be modeled as two transfer functions: a reflection transfer function and a transmission transfer function. Each transfer function is unique to the particular device, and the detected reflected or transmitted waveform is a characteristic signature of the device” wherein the unique modeled transfer function (reflection and transmission) provides the signature of the device, thus it is based on the expert system (matching the unique signature) and also it is model based, as it pertains the exact model of that specific device. See [0051] “and compared by the monitoring electronics 308 to a stored acoustic signature”, or “In an alternative embodiment, the raw measurement data is transmitted to the control center 312where the data is processed and compared to stored baseline information.”)

As to claim 5, Brown as modified teaches “wherein the data analysis circuit is further structured to seed the at least one of the rule- based experts system or the model-based expert system using the library of stored noise patterns.” (fig 8, [0093-0094] and [0051-0052] wherein the patterns are compared with reference to determine a defined signature, and wherein such references/ signatures are uniquely applicable to the device type/ model and the unique transfer function of such model/ type; “and compared by the monitoring electronics 308 to a stored acoustic signature”, or “In an alternative embodiment, the raw measurement data is transmitted to the control center 312where the data is processed and compared to stored baseline information.”, one of ordinary skill in the art would acknowledge that the initial references of the model  represent seeds )

As to claim 6, Brown teaches “wherein the data analysis circuit utilizes a noise pattern analysis to determine if the measured noise pattern matches a noise pattern of a second industrial component stored in the library of stored noise patterns.” (fig 8, [0093-0094], [0033-0035] and [0051-0052], wherein the comparison with patterns, in order to determine a defined signature matching a defined criterion such as cracking/ fraction, fouling or corrosion is applied [0033-0035] and [0093-0094], and wherein each pattern (transfer function), signature is unique to a defined device as in [0052]. Moreover, [0033-0035] wherein as described each device has its unique signature, wherein the example of cat cracker structure and its own corresponding unique pattern to determine fraction, is provided and wherein the flowmeter can also monitor other devices “target device and associated piping” for “plugging and fouling or corrosion”. Knowing that each device has its unique pattern/ signature as in [0052] and [0040-0041]. Thus the first industrial could be any of the (cat cracker, mixer, boiler, piping), whereas the second device could be any of the rest of this group as listed in [0041]. Although the first and second device have not been expressly assigned as first and second in Brown, yet one of ordinary skill in the art would expect that one device could represent the first device whereas any of the other devices within the listed devices in [0041] could be the second 

As to claim 8, Brown teaches “wherein the data analysis circuit utilizes a noise pattern analysis to identify the changed condition.” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected; “change in noise signature,”.)

Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
As to independent claim 9, Brown teaches “A computer-implemented method for data collection in an industrial environment, the method comprising: collecting data from a plurality of input channels communicatively coupled to a data collector, wherein the plurality of input channels are connected to data collection points operationally coupled to at least one industrial component in at least one of an industrial boiler system or industrial pipeline system;” ([abstract] a monitoring system of an industrial system, wherein the system includes a microprocessor as in [0021], [0030] and [0040]. Moreover, fig 2 wherein item 220 “data input” reads on “collecting data from a plurality of input channels communicatively coupled to a data collector”, wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of 
“storing a library of stored noise patterns in a data storage, wherein the stored noise patterns are associated with operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] “baseline data stored in the memory”, “baseline”, “baseline signal”, reads on “library”. Due to a wide range of possible noise events take place such as, for example in [0033-0035] “change in noise signature,” wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] “acoustic patterns”. [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.)  
“interpreting a plurality of detection values from the collected data with a data acquisition circuit, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (fig 1-2, the data is fed from the detector/sensors to the data input, external input and then memory, such elements individually or in  combination reads on “data acquisition circuit” and wherein such circuit is coupled to a detection unit wherein data to be determined and detected and events to be diagnosed Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.) 
“analyzing the collected data; determining a measured noise pattern for the at least one industrial component; and comparing the measured noise pattern to the library of stored noise patterns to identify a changed condition of the at least one industrial component.” (fig 8 and [0093-0094] and claims 1-3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] “detect the change in the noise signature”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system includes boilers and pipes. Also see [0030-0041]. Furthermore, [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.)
“and utilizing a noise pattern analysis to determine if the measured noise pattern matches a noise pattern of a second industrial component stored in the library of stored noise patterns.” (fig 8, [0093-0094], [0033-0035] and [0051-0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”, wherein the comparison with patterns, in order to determine a defined signature matching a defined criterion such as cracking/ fraction, fouling or corrosion is applied [0033-0035] and [0093-0094], and wherein each pattern (transfer function), signature is unique to a defined device as in [0052]. Moreover, a plurality of devices/ temperature/ parameter of one of the multiple monitored devices of [0069-0075] and wherein this particular parameter/ temperature provides a matching pattern of a second temperature pattern of a second device of a different type at a second location of the multiple monitored devices or the same device type at multiple locations, wherein the monitored temperature could be associated to same type devices/equipment; such as temperature of different locations of a pipe”, or the temperature of different types devices as in [0069]. Or the comparison could be applied between the performance of the same transfer function of the same type of devices/equipment, such as “multiple boilers” or “multiple mixers” or any of the list of [0041] knowing that it is inherent to compare the performance/ transfer function of the same device type; (one of ordinary skill in the art would not and should not compare the performance of pump with the performance of a mixer.) Knowing that each device has its unique pattern/ signature as in [0052] and [0040-0041]. Moreover, [0033-0035] wherein as described each device has its unique signature, wherein the example of cat cracker performance and its own corresponding unique pattern to determine fraction, (i.e. multiple crackers patterns “first and second” at different locations, their patterns to be compared with each other); and wherein the flowmeter monitoring (flowing rate/ parameter) can monitor other devices “target device and associated piping” for “plugging and fouling or corrosion”, wherein this parameter could be applied on different device types. Thus the first industrial device could be any of the (cat cracker, mixer, boiler, piping), whereas the second device could be any of the rest of this group as listed in [0041] when monitoring a corresponding parameter such as flow rate, or temperature. Or it could be the same type/ transfer function of multiple same device at different locations. Although the first and second device have not been expressly assigned/labeled as first and second device in Brown, yet one of ordinary skill in the art would expect that one device could represent the first device at a first location, whereas any of the other devices within the listed devices in [0041] could be the second device of the same type or different types at a second location, as explained above. The rule applies since each device has its own corresponding unique transfer function and related pattern/ signature and since the system deals with a plurality of devices and segments and since the parameters of such devices and segments are monitored as well. Moreover, [0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] “baseline data stored in the memory”, “baseline”, “baseline signal”, reads on “library”.)
Since the claimed language doesn’t specify the limitation “component” whether being a device or equipment or parameter, or at least its type whether (being the same or different) type of device. In other words, the limitation component does not specify whether the monitored aspect being the performance/ transfer function of a device, or a parameter corresponding to a device/ equipment, thus the examiner applied all possible aspects and scenario applicable within the art and would be acknowledged by one of ordinary skill in the art, in order to encompass all possible interpretations that one of ordinary skill in the art would consider and interpret, and in order to provide a compact prosecution.

As to claim 14, Brown teaches “further comprising operating at least one of a rule-based expert system or a model-based expert system to identify the changed condition.” ([0051-0052] “equipment 304 can be modeled as two transfer functions: a reflection transfer function and a transmission transfer function. Each transfer function is unique to the particular device, and the detected reflected or transmitted waveform is a characteristic signature of the device” wherein the unique modeled transfer function (reflection and transmission) provides the signature of that particular device of a particular state, thus it is based on the expert system (matching the unique signature) and also is model based as it pertains the exact model of that specific device model. See [0051] “and compared by the monitoring electronics 308 to a stored acoustic signature”, or “In an alternative embodiment, the raw measurement data is transmitted to the control center 312 where the data is processed and compared to stored baseline information.”)

Claims 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of US 2017/0310747 A1, Cohn et al, hereinafter referenced as Cohn.

As to independent claim 15, Brown teaches “An apparatus for monitoring data collection in an industrial environment, the apparatus comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points operationally coupled to at least one industrial component in at least one of an industrial boiler system or industrial pipeline system;” ([abstract] a monitoring system of 
“a data storage structured to store a library of stored noise patterns associated with operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] “baseline data stored in the memory”, “baseline”, “baseline signal”, reads on “library”. Due to a wide range of possible noise events take place such as, for example in [0033-0035] “change in noise signature,” wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] “acoustic patterns”. [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.)
Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.) 
“and a data analysis circuit structured to: analyze the collected data; determine a measured noise pattern for the at least one industrial component; compare the measured noise pattern to the library of stored noise patterns to identify a state value of the at least one industrial component.” (fig 8 and [0093-0094] and claims 1-3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] “detect the change in the noise signature”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system includes boilers and pipes. Also see [0030-0041]. Furthermore, [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”.)
Brown is silent in regards to “wherein the library of stored noise pattern uses a distributed ledger to store transactional data.”
provides a mechanism for achieving a peer-to-peer IoT network” in light of the specification, the invention is drawn to internet of things IoT; “(e.g., distributed ledger), enables the ability to perform a wide range of digital transactions that can be tracked and traded without requiring a central point of control and can establish the ability for IoT devices to operate autonomously.”, wherein the data could include noise data or any related data to be exchanged between business, based on the needs and goals of that business/ industry.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of distributed ledger of Cohn to the data transmission/ distribution of Brown wherein such well-known approach of secured networking is applicable within the art of distributed utilities/ services within a wide geographical range such as the pipeline/ boiler plant of Brown (KSR). Moreover, one of ordinary skill in the art would appreciate and be motivated to incorporate such secured transaction in order to prevent any possible tampering or theft attempts, while securely providing the service of peer to peer communication. (Cohn [0017].) Furthermore, such combination would improve the reliability and security of Brown’s teaching.

As to claim 18, Brown teaches “wherein the data analysis circuit utilizes a noise pattern analysis to determine if the measured noise pattern matches a noise pattern of a second industrial component stored in the library of stored noise patterns.” (fig 8, [0093-0094], [0033-0035] and [0051-0052], wherein the comparison with patterns, in order to target device and associated piping” for “plugging and fouling or corrosion”. Knowing that each device has its unique pattern/ signature as in [0052] and [0040-0041]. Thus the first industrial could be any of the (cat cracker, mixer, boiler, piping), whereas the second device could be any of the rest of this group as listed in [0041]. Although the first and second device have not been expressly assigned as first and second in Brown, yet one of ordinary skill in the art would expect that one device could represent the first device whereas any of the other devices within the listed devices in [0041] could be the second device, and yet the rules applies since each device has its own corresponding unique transfer function and related pattern/ signature and since the systems deal with a plurality of devices and segments.)

As to claim 20, Brown as modified teaches “wherein the data analysis circuit further comprises at least one of a rule-based expert system or a model-based expert system to identify changes in noise pattern.” ([0051-0052] “equipment 304 can be modeled as two transfer functions: a reflection transfer function and a transmission transfer function. Each transfer function is unique to the particular device, and the detected reflected or transmitted waveform is a characteristic signature of the device” and compared by the monitoring electronics 308 to a stored acoustic signature”, or “In an alternative embodiment, the raw measurement data is transmitted to the control center 312where the data is processed and compared to stored baseline information.”)

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified as applied to claims 1 and 9 above, and further in view of US 2017/0310747 A1, Cohn et al, hereinafter referenced as Chon.

As to claim 7 and 11, Brown teaches the limitations of claim 1 above. And Brown as modified teaches the limitations of claim 10. 
Brown is silent in regards to a distributed ledger to store transactional data.
Cohn teaches “wherein the library of stored noise patterns uses a distributed ledger to store transactional data.” ([0017] “provides a mechanism for achieving a peer-to-peer IoT network” in light of the specification, the invention is drawn to internet of things IoT; “(e.g., distributed ledger), enables the ability to perform a wide range of digital transactions that can be tracked and traded without requiring a central point of control and can establish the ability for IoT devices to operate autonomously.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of distributed .
.

Claims 10, 12 and 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified applied to claims 9 and 15 above, and further in view Gettings.

As to claim 10 and 16, Brown as modified teaches “wherein the library of stored noise patterns is from a noise pattern data market” (fig 2 and claim 9, wherein an external input is applied, and dig 8, wherein the noise pattern/ signature is determined.)
Brwon is silent in regards to data market.
Gettings teaches “data market.” (claim 1 the collected data includes the market value, “data on a market value”, [0014] and [0079-0080] “historical market value”. Moreover, [0066] [0038] wherein the noise to be determined out of the collected data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known method of incorporating a set of global data/ market data to the collected data of Gettings to the teaching of Brown, wherein the external data of fig 2 of Brown to incorporate the market data 

As to claims 12 and 17, Brown as modified teaches “wherein the library of stored noise patterns comprises a plurality of noise patterns corresponding to a plurality of associated states of the at least one industrial component.” (fig 8, “separate acoustic patterns associated with vortices from background noise”; “calculate flow rate based on acoustic patterns and process noise signature based on background noise”, see [0093-0094] wherein the type of signature such as fouling or corrosion in an industrial process is determined as in [0052] “Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system”. Also see [0033-0035] wherein the signature types including cracking, fouling and corrosion read on “a plurality of associated states”.)

Response to Arguments
Applicant's arguments filed on 2/18/2021 have been fully considered but they are not persuasive.
The applicant argues (Remarks page 12) Applicant argues “respectfully notes the recitation at issue states wherein the library of stored noise patterns is from a noise pattern data market, as opposed to reciting some sort of value derived from the market about the library. Applicant has also reviewed the cited portions of Gettings and can find no disclosure, teaching, or suggestion of a marketplace for purchasing a library of stored noise patterns, nor any teaching of a library of stored noise patterns”. 
The examiner respectfully does not agree, the combination between Gettings and Brown not in terms of “combining data type”, rather in terms of the implementing data exchange/ “data market” of pertaining data among businesses/ industries, i.e.as explained in the rejection above the external source of fig 2 of Brown could include the data market of the industry related data type. In other words exchanging data market is well-known within the art, and is applicable, yet the data type is based on the each industry/ business needs and goals, and yet different data types such as being noise or other types, does not preclude that the data market can be exchanged among business/ industries (peer to peer) of the pertaining data exchange.

The applicant argues (Remarks page 13) “In stark contrast, amended independent claim 9 recites comparing and matching a measured noise pattern to noise patterns of first and second industrial components, respectively.”
The examiner respectfully does not agree, the argument is based on a board claim language, as the claim language to its best describes the monitored aspect as a “component” without any further clarifications, i.e. the reader does not know if such component pertains (parameters, device (same type of devices or different type of devices”, or equipment). In other words based on such broad language, there is wide 

The applicant argues (Remarks page 13) “Applicant notes the Office Action does not provide any explanation, evidence or articulated reasoning in support of the statement that one of skill in the art would "expect" one device in the provided listing of [0041] to "represent" another device in the listing. Applicant notes the devices listed in [0041] are of different types and that Brown makes no disclosure that a noise signature of a first type of device in the listing is "representative" of another type of device in the listing.”
The examiner respectfully does not agree, yet the rejection has been maintained, along with supportive clarifications and examples as requested by the applicant, see the rejection above.

In regards to the argument of (Remarks page 14-15) the examiner does not agree, yet the rejection has been amended accordingly in response to each of the added amendments. In regards to the argument pertaining the limitation “transaction”, the examiner would like to clarify that the transaction is applied via the communication which is clearly disclosed in the rejection as being peer to peer communication, i.e. communications within the multiple segments of the industrial system, since the industrial system is a commerce system in nature, thus communication of peer to peer within this type of environment, is considered as type of transaction due to the feasible investment applied via the pertinent information/data exchange. In regards to unclear reasoning of the combining statements, the examiner does not agree, as data exchange is well-known in the art is applicable within the industries and all business types. The 
In regards to (Remarks page 8), the provided priority note in the previous office action has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/20/2021